Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/24/2021 have been fully considered but they are not persuasive. 
Applicant argues “neither Scharner nor Kono discloses or suggests at least “a processor configured to detect whether a single-phase AC power source or a three-phase power source is coupled to the input by monitoring one or more voltage samples of a ripple voltage of the DC power using a voltage sampling timing based on a frequency and voltage of AC power connected to the input” as recited in amended claim 1.” (Page 7, lines 11-15).
However, examiner respectfully disagrees.
Schartner discloses a processor such as microprocessors and memory devices, software algorithms (P73:2 from bottom) configured to detect whether a single-phase AC power source such as the three different single phase voltage between the neutral line and each voltage line of the three AC lines of “AC-LVIT” in Fig. 2 wherein Detecting negative voltage at Z3, the processor closes the Z3 whenever negative voltage comes to L3 line in order to rectify the negative half AC voltage to positive half cycle voltage.  Fig. 2 shows three “AC Line Voltage”. Voltage increase/decrease with respect time in one voltage line is compensated by voltage decrease/increases in the other two voltage lines as a 3-phase power supply in Fig. 2 or a three-phase power source such as “AC-LVIT” (Fig. 2) is coupled to the input by monitoring such as providing “analog bus voltage feedback signals (VBUS_TOP, VBUS_BOT)” (P83:5-6) one or more samples such as discrete sampling of the error signal (P147:15-16, Fig. 13 which is the same preferred embodiment; P52:1-2) of a ripple such as the ripple current frequency (P64:12, Fig. 2) of the DC power using a sampling timing such as the temporal width of “discrete sampling of the error signal” (P147:15-16, Fig. 13 which is the same preferred embodiment; P52:1-2) based on a frequency such as the 60 Hz frequency of the “AC Line Voltage” (Fig. 2) and voltage  such as AC Line Voltage (Fig. 2) of AC power such as each power of the “AC Line Voltage” (Fig. 2) connected to the input such as “AC-LVIT” of the “Rectifier” (Fig. 2).
Therefore, examiner maintains his position.

Applicant argues “neither Schartner, Ohashi, nor Kono discloses or suggests at least “a processor configured to: monitor . . . one or more pairs of voltage measurements of a ripple voltage on the DC power bus” or “compare the filtered voltage difference to a threshold voltage difference to determine whether a single-phase AC power source or a three-phase AC power source is coupled to the input” as recited in amended claim 8.” (Page 8, lines 6-9).
However, examiner respectfully disagrees.
Refer the detailed office action in Pages 16-23.
Therefore, examiner maintains his position.

Claim Objections
The previous claim objections are withdrawn.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schartner (US 2015/0053660) in view of Pankau (US 7,480,124).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 2 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Schartner discloses
(Apparatus for Providing Welding Type Power with Flux Balancing; title, Fig. 1-2

    PNG
    media_image1.png
    392
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    653
    media_image2.png
    Greyscale

), comprising:

an input (“AC-LVIT” of the “Rectifier”; Fig. 2) configured (structured as disclosed in Fig. 2) to receive three-phase alternating current (AC) power (the three-phase AC power applied to each of the three conductor lines each having 120-degree phase angle of the “AC Line Voltage”; Fig. 2);

a rectifier circuit (Rectifier; Fig. 2) configured (structured as disclosed in Fig. 2) to convert the three-phase AC power received at the input to direct current (DC) power (output from “Rectifier”; Fig. 2) at a DC power bus (its associated bus from “its associated bus capacitor”; P56:9, Fig. 2 showing “Direct Current Power Bus (DCPB)” after the Rectifier; Fig. 2 wherein the spec discloses only “a DC power bus 108”; PGPUB P23:10, Fig. 2

    PNG
    media_image3.png
    300
    488
    media_image3.png
    Greyscale
); and

a processor (microprocessors and memory devices, software algorithms; P73:2 from bottom, Fig. 6

    PNG
    media_image4.png
    318
    563
    media_image4.png
    Greyscale
) configured (as structured in Figs. 2, 6) to detect whether a single-phase AC power source (the three different single phase voltage between the neutral line and each voltage line of the three AC lines of “AC-LVIT”; Fig. 2 wherein Detecting negative voltage at Z3, the processor closes the Z3 whenever negative voltage comes to L3 line in order to rectify the negative half AC voltage to positive half cycle voltage.  Fig. 2 shows three “AC Line Voltage”. Voltage increase/decrease with respect time in one voltage line is compensated by voltage decrease/increases in the other two voltage lines as a 3-phase power supply in Fig. 2) or a three-phase power source ( “AC-LVIT”; Fig. 2) is coupled to the input by monitoring (providing “analog bus voltage feedback signals (VBUS_TOP, VBUS_BOT)”; P83:5-6) one or more samples (discrete sampling of the error signal; P147:15-16, Fig. 13 which is the same preferred embodiment; P52:1-2) of a ripple (the ripple current frequency; P64:12, Fig. 2) of the DC power using a sampling timing (the temporal width of “discrete sampling of the error signal”; P147:15-16, Fig. 13 which is the same preferred embodiment; P52:1-2) based on a frequency (the 60 Hz frequency of the “AC Line Voltage”; Fig. 2) and voltage (AC Line Voltage; Fig. 2) of AC power (each power of the “AC Line Voltage”; Fig. 2) connected to the input.

but is silent regarding
a processor configured to detect whether a single-phase AC power source or a three-phase power source is coupled to the input by monitoring one or more voltage samples of a ripple voltage of the DC power using a voltage sampling timing based on a frequency and voltage of AC power connected to the input.

	However, Pankau discloses, in the technical endeavor to solve the problem of “a methodology 800 that continuously monitors a magnitude and phase component of a DC voltage of a DC bus to detect a phase loss condition; C11:58-60, Fig. 2

    PNG
    media_image5.png
    492
    823
    media_image5.png
    Greyscale
 wherein the spec discloses the endeavor for “method of measuring the ripple voltage on the DC power bus” (P13:6-7),
(a processor (e.g. processor 314); C7:65) configured to detect whether a single-phase AC power source (DC voltage ripple substantially similar to 120 Hz; C12:19-21 which means 60 Hz AC input, wherein 60 Hz single-phase AC power has 120Hz positive ripple frequency after rectification) or a three-phase power source (DC voltage ripple associated with a three-phase motor drive can typically have a frequency of 360 Hz; C12:15-18 which means three-phase AC input, wherein the three phase DC ripple from the rectifier has three time higher frequency than the single phase DC ripple after rectification because three single-phase DC ripples are added and has higher DC magnitude than the single-phase rectification) is coupled to the input (3-phase AC input voltage; Fig. 2) by monitoring one or more voltage samples (measuring and/or monitoring a magnitude and frequency of a DC voltage bus; C6:9-10 [based on] data to be updated (e.g., based on a clock cycle); C14:19-20) of a ripple voltage (ripple voltage on a DC voltage bus; C5:60) of the DC power a DC voltage bus; C5:60) using a voltage sampling timing (the period of “data to be updated (e.g., based on a clock cycle)”; C14:19-20) based on a frequency (a fundamental frequency of an AC input voltage; C5:64-65) and voltage (an AC input voltage; C5:64-65) of AC power (the AC power of “an AC input voltage”; C5:64-65) connected to the input (Three-phase AC input from “Three-phase AC input voltage 202”; P6:12)

	The advantage of using Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz is not only to 
“provide constant, non-time varying electric power transfer” (C1:26-27), have zero neutral current (C1:31) and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device” (C2:1-3), but also to avoid “ a loss of phase while running” which “results in an unbalanced input signal” (C2:10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner with Pankau by replacing Schartner’s processor with Pankau’s , but also to detect and avoid “ a loss of phase while running” which “results in an unbalanced input signal” to a three-phase inverter.
	
	Regarding claim 2, Schartner in view of Pankau discloses
the processor (Pankau: a processor (e.g. processor 314); C7:65) is configured to compare voltage differences (Pankau: voltage differences between zero DC magnitude of the “DC voltage ripple substantially similar to 120 Hz”; C12:19-21 [and] DC voltage ripple associated with a three-phase motor drive can typically have a frequency of 360 Hz; C12:15-18 which means three-phase AC input, wherein the three phase DC ripple from the rectifier has three time higher frequency than the single phase DC ripple after rectification because three single-phase DC ripples are added and has higher DC magnitude than the single-phase rectification) between the one or more voltage samples (Pankau: ) of the DC power bus (Pankau: ) to detect whether a single-phase AC power source (Pankau: DC voltage ripple substantially similar to 120 Hz; C12:19-21 which means 60 Hz AC input, wherein 60 Hz single-phase AC power has 120Hz positive ripple frequency after rectification) or a three-phase power source (Pankau: DC voltage ripple associated with a three-phase motor drive can typically have a frequency of 360 Hz; C12:15-18 which means three-phase AC input, wherein the three phase DC ripple from the rectifier has three time higher frequency than the single phase DC ripple after rectification because three single-phase DC ripples are added and has higher DC magnitude) is coupled to the input (Pankau: Three-phase AC input from “Three-phase AC input voltage 202”; P6:12).

Regarding claim 4, Schartner in view of Pankau discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to power down (Schartner: power down a power circuit in a desired manner; P122:9-10) the welding-type power supply (Schartner: Apparatus For Providing Welding Type Power With Flux Balancing; title, Fig. 2) in response to detecting that a single-phase AC power source (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 2) is coupled to the input (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2).

	Regarding claim 5, Schartner in view of Pankau discloses
further comprising a power inverter (Schartner: Inverter Circuit; Fig. 2) configured to convert the DC power (Schartner: output from “rectifier”; Fig. 2) at the DC power bus (Schartner: its associated bus from “its associated bus capacitor”; P56:9, Fig. 2 showing “Direct Current Power Bus (DCPB)” after the Rectifier; Fig. 2) to output power (Schartner: I_OUT; Fig. 2), wherein the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to shut down  (Schartner: power down a power circuit in a desired manner; P122:9-10) the power inverter in response to detecting that a single-phase AC power source (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 2) is coupled to the input (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2).

	Regarding claim 6, Schartner in view of Pankau discloses
further comprising a power inverter (Schartner: Inverter Circuit; Fig. 2) configured to convert the DC power (Schartner: output from “rectifier”; Fig. 2) at the DC power bus (Schartner: its associated bus from “its associated bus capacitor”; P56:9, Fig. 2 showing “Direct Current Power Bus (DCPB)” after the Rectifier; Fig. 2) to output power (Schartner: the electric power flowing “I_OUT”; Fig. 2), wherein the (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to limit one of the output current (Schartner: I_OUT; Fig. 2) or duty cycle of the power inverter in response to detecting that a single-phase AC power source (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 2) is coupled to the input (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2).

	Regarding claim 7, Schartner in view of Pankau discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to signal an alarm (Schartner: a module for providing various self checks to assure proper operation; P60:7-8) in response to detecting that a single-phase AC power source (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 2) is coupled to the input (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schartner (US 2015/0053660) in view of Pankau (US 7,480,124) as applied to claim 1 above, and further in view of Schwartz (US 2002/0075709).

	Regarding claim 3, Schartner in view of Pankau discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured (Schartner: designed in Fig. 2) to detect 
at least one leg (Schartner: the neutral conductor line and one conductor line of the three phase-lines of “AC Line Voltage”; Fig. 2) of the AC input power (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2), and wherein the processor is configured to monitor the one or more voltage samples (Pankau: measuring and/or monitoring a magnitude and frequency of a DC voltage bus; C6:9-10 [based on] data to be updated (e.g., based on a clock cycle); C14:19-20) of the DC power bus (Pankau: a DC voltage bus; C6:9-10) at a predetermined period (Pankau: the period of “data to be updated (e.g., based on a clock cycle)”; C14:19-20) of time (Pankau: C6:33) after 

	Schartner discloses “at least one leg” as mapped above, but Schartner in view of Pankau is silent regarding
zero-crossings of at least one leg
detecting a zero-crossing

	However, Schwartz discloses, in the technically analogous field for “Freewheeling Current Conduction in Welding Power Supply” (title, Figs.3, 5

    PNG
    media_image6.png
    242
    492
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    812
    585
    media_image7.png
    Greyscale
)
zero-crossings (the zero crossings of the input power signal; P35:8-9, Fig. 5) of at least one leg (SCR’s 46 & 52 fired to pass welding current on one half cycle; Fig. 5, Strategy A)

detecting a zero-crossing (the zero crossings of the input power signal; P35:8-9, Fig. 5)

	The advantage of using Schwartz’ zero-crossing is “to shape and time the welding power based upon the operator-selected inputs” as taught in the background of invention.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner in view of Pankau with Schwartz by adding Schwartz’ zero-crossing to Schartner’s pre-regulator and inverter control in order not only to shape and time the .

	Claims 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schartner (US 2015/0053660) in view of Ohashi (US 2009/0129122), Kono (US 2010/0308649) and Pankau (US 7,480,124).

	Regarding claim 8, Schartner discloses
A welding-type power supply (Apparatus For Providing Welding Type Power With Flux Balancing; title, Fig. 2

    PNG
    media_image2.png
    353
    653
    media_image2.png
    Greyscale
), comprising:

( “AC-LVIT” of the “Rectifier”; Fig. 2) configured (structured as disclosed in Fig. 2) to receive three-phase alternating current (AC) power (the three-phase AC power applied to each of the three conductor lines each having 120-degree phase angle of the “AC Line Voltage”; Fig. 2);

a rectifier circuit (Rectifier; Fig. 2) configured (structured as disclosed in Fig. 2) to convert the AC power received at the input to direct current (DC) power (output from “Rectifier”; Fig. 2) at a DC power bus (Schartner: its associated bus from “its associated bus capacitor”; P56:9, Fig. 2 showing “Direct Current Power Bus (DCPB)” after the Rectifier; Fig. 2 wherein the spec discloses only “a DC power bus 108”; PGPUB P23:10, Fig. 2

    PNG
    media_image3.png
    300
    488
    media_image3.png
    Greyscale
); and

a processor (microprocessors and memory devices, software algorithms; P73:2 from bottom) configured (executing software algorithms) to: 

the AC power (the three-phase AC power applied to each of the three conductor lines each having 120-degree phase angle of the “AC Line Voltage”; Fig. 2) received at the input;

sample (sampling from “discrete sampling of the error signal”; P147:15-16, Fig. 13 which is the same preferred embodiment; P52:1-2), synchronously with the AC power received at the input, one or more of pairs of measurements (discrete sampling of the error signal; P147:15-16, Fig. 13 which is the same preferred embodiment; P52:1-2) of a ripple (the ripple current frequency; P64:12, Fig. 2) on the DC power bus, each pair comprising:

	Schartner discloses “one or more of pairs of measurements”, “a ripple” and “the AC power” as mapped above, but is silent regarding
monitor the AC power

sample, synchronously with the AC power received at the input, one or more pairs of voltage measurements of a ripple voltage on the DC power bus, each pair comprising:

	a first measured voltage of the DC power bus; and 

	a second measured voltage of the DC power bus, the second measured voltage of the DC power bus (output from “rectifier”; Fig. 2) sampled a first period of time after the first measured voltage, the first period of time based on the AC power received at the input;

	determine voltage differences for the sampled one or more pairs of voltage measurements;

	compute a filtered voltage difference between the sampled one or more pairs of voltage measurements; and

	compare the filtered voltage difference to a threshold voltage difference to determine whether a single-phase AC power source (the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 2) or a three-phase AC power source is coupled to the input.

	However, Ohashi discloses, in the technically analogous field for “Power Supply Device for Arc Apparatus” (title, Fig. 3

    PNG
    media_image8.png
    914
    604
    media_image8.png
    Greyscale
), 
monitor (detects with the line current detector 123; P39:4-6, Fig. 3) the AC power (the line current and the phase voltage of each of the phases U, V, and W of the three phase AC power supply; P39:4-6, Fig. 3)

	The advantage of using Ohashi’s line current detector 123 is to compute the well-known power factor of an AC power.


	Schartner discloses “one or more of pairs of measurements”, “a ripple”, “the AC power” and “the DC power” as mapped above, but Schartner in view of Ohashi is silent regarding
sample, synchronously with the AC power, pairs of voltage measurements of the DC power, each pair comprising:

a first measured voltage of the DC power; and 

a second measured voltage of the DC power, the second measured voltage of the DC power sampled a first time period after the first measured voltage, the first time period based on the AC input power;

determine voltage differences for the sampled pairs of voltage measurements;

compute a filtered voltage difference between the sampled pairs of voltage measurements; and

compare the filtered voltage difference to a threshold voltage difference to determine whether single-phase AC power is coupled to the input.

	However, Kono discloses, in the technical endeavor to solve the problem of “a DC voltage-value estimation unit for predicting a DC voltage estimate value at a predetermined time after the latest (P14:17-20) of “electrical Power Conversion Apparatus (title, Fig. 2

    PNG
    media_image9.png
    390
    604
    media_image9.png
    Greyscale
), 

sample (is supplied in a predetermined sampling period; P42:2-3), synchronously with the AC power (AC power; P39:5, Fig. 1) received at the input, one or more pairs (any two among “predetermined sampling time-points (three points here)”; P43:2-3) of voltage measurements (a predetermined sampling period with a DC voltage measurement value; P42:2-3 [across] a capacitor 2; P39:6, Fig. 1) of a ripple voltage (the voltage “smoothing a ripple”; P39:8) on the DC power bus (the node around “capacitor 2”; Fig. 1 [including] output from “rectifier”; Fig. 1), each pair comprising:

a first measured voltage (the first value of the “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) of the DC power bus; and 

(the second value of the “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) of the DC power bus, the second measured voltage of the DC power bus sampled a first period (a predetermined sampling period; P42:2-3) of time (discrete time; P42:1) after the first measured voltage, the first period of time based on the AC power (the AC power; Fig. 1) received at the input (“Input Terminal (IT)”; Fig. 1);

determine voltage differences (2Vn-1-3Vn from “Vn-2=2x(En+1+Vn-1)-(En+1-Vn-1)-3xVn     (8)”; P59:6) for the sampled one or more pairs of voltage measurements;

compute a filtered voltage difference (Vn-2=2x(En+1+Vn-1)-(En+1-Vn-1)-3xVn     (8); P59:6) between the sampled pairs of voltage measurements; and

	The advantage of using Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 is not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected inverter as taught in paragraph 2.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner in view of Ohashi with Kono by adding Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 to Schartner’s Pre-regulator/invertor control across the capacitor C3 in order not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected inverter so that the efficiency and accuracy of producing the predetermined DC voltage from the rectifier is improved.

	Schartner discloses “a single-phase AC power source” and “a three-phase AC power source” as mapped above, but Schartner in view of Ohashi and Kono is silent regarding

compare the filtered voltage difference to a threshold voltage difference to determine whether a single-phase AC power source or a three-phase AC power source is coupled to the input.

	However, Pankau discloses, in the technical endeavor to solve the problem of “a methodology 800 that continuously monitors a magnitude and phase component of a DC voltage of a DC bus to detect a phase loss condition; C11:58-60, Fig. 2

    PNG
    media_image5.png
    492
    823
    media_image5.png
    Greyscale
 wherein the spec discloses the endeavor for “method of measuring the ripple voltage on the DC power bus” (P13:6-7),
(C5:6) the filtered voltage difference (the DC magnitude between “DC voltage ripple substantially similar to 120 Hz”; C12:19-21 which means 60 Hz AC input, wherein 60 Hz single-phase AC power has 120Hz positive ripple frequency after rectification and “DC voltage ripple associated with a three-phase motor drive can typically have a frequency of 360 Hz”; C12:15-18 which means three-phase AC input, wherein the three phase DC ripple from the rectifier has three time higher frequency than the single phase DC ripple after rectification because three single-phase DC ripples are added and has higher DC magnitude than the single-phase rectification) to a threshold voltage difference (predetermined criteria (e.g., voltage characteristics from phase loss in a multi-phase system; C5:6-8) to determine whether a single-phase AC power source (DC voltage ripple substantially similar to 120 Hz; C12:19-21 which means 60 Hz AC input, wherein 60 Hz single-phase AC power has 120Hz positive ripple frequency after rectification) or a three-phase AC power source (DC voltage ripple associated with a three-phase motor drive can typically have a frequency of 360 Hz; C12:15-18 which means three-phase AC input, wherein the three phase DC ripple from the rectifier has three time higher frequency than the single phase DC ripple after rectification because three single-phase DC ripples are added and has higher DC magnitude than the single-phase rectification) is coupled to the input (Three-phase AC input from “Three-phase AC input voltage 202”; P6:12).

	The advantage of using Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz is not only to 
“provide constant, non-time varying electric power transfer” (C1:26-27), have zero neutral current (C1:31) and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device” (C2:1-3), but also to avoid “ a loss of phase while running” which “results in an unbalanced input signal” (C2:10-11).
, but also to detect and avoid “ a loss of phase while running” which “results in an unbalanced input signal” to a three-phase inverter.

	Regarding claim 9, Schartner in view of Ohashi and Kono and Pankau discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is further configured to detect a period (Kono: a cycle of “AC power”; P39:5, Fig. 2) of the AC power (Kono: AC power; P39:5, Fig. 2) received at the input (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2), and wherein the first time period (Kono: a predetermined sampling period; P42:2-3) is one sixth (Kono: twice of the “predetermined sampling time-points (three points here)”; P43:2-3 [suiting a user specific application selecting a sampling frequency to be at least twice of an operating system frequency based on the sampling theory) of the period of the AC power received at the input.

	The advantage of using Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 is not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected inverter as taught in paragraph 2.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner in view of Ohashi with Kono by adding Kono’s predetermined 

	Regarding claim 10, Schartner in view of Ohashi, Kono and Pankau discloses 
 the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom)  is configured to monitor the AC power (Schartner: AC Line Voltage; Fig.  [in view of] Kono: AC power; P39:5, Fig. 2) received at the input (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2) via monitoring one leg (Schartner: the neutral conductor line and one conductor line of the three phase-lines of “AC Line Voltage”; Fig. 2) of the AC power received at the input.

	Regarding claim 12, Schartner in view of Ohashi, Kono and Pankau discloses 
 the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom)  is configured to power down the welding-type power supply in response to detecting that a single-phase AC power source (Pankau: DC voltage ripple substantially similar to 120 Hz; C12:19-21 which means 60 Hz AC input, wherein 60 Hz single-phase AC power has 120Hz positive ripple frequency after rectification) is coupled to the input (Pankau: Three-phase AC input from “Three-phase AC input voltage 202”; P6:12).



“provide constant, non-time varying electric power transfer” (C1:26-27), have zero neutral current (C1:31) and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device” (C2:1-3), but also to avoid “ a loss of phase while running” which “results in an unbalanced input signal” (C2:10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner with Pankau by replacing Schartner’s processor with Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz in order not only to “provide constant, non-time varying electric power transfer”, have zero neutral current and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device”, but also to detect and avoid “ a loss of phase while running” which “results in an unbalanced input signal” to a three-phase inverter.

 	Regarding claim 13, Schartner in view of Ohashi, Kono and Pankau discloses
further comprising a power inverter (Schartner: Inverter Circuit; Fig. 2)  configured to convert the DC power (Schartner: output from “rectifier”; Fig. 2) at the DC power bus  (Schartner: its associated bus from “its associated bus capacitor”; P56:9, Fig. 2 showing “Direct Current Power Bus (DCPB)” after the Rectifier; Fig. 2) to output power, wherein the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to shut down (Schartner: power down a power circuit in a desired manner; P122:9-10) the power converter in response to detecting that a single-phase AC power source (Pankau: DC voltage ripple substantially similar to 120 Hz; C12:19-21 which means 60 Hz AC input, wherein 60 Hz single-phase AC power has 120Hz positive ripple frequency after rectification) is coupled to the input (Pankau: Three-phase AC input from “Three-phase AC input voltage 202”; P6:12).

	The advantage of using Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz is not only to 
“provide constant, non-time varying electric power transfer” (C1:26-27), have zero neutral current (C1:31) and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device” (C2:1-3), but also to avoid “ a loss of phase while running” which “results in an unbalanced input signal” (C2:10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner with Pankau by replacing Schartner’s processor with Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz in order not only to “provide constant, non-time varying electric power transfer”, have zero neutral current and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device”, but also to detect and avoid “ a loss of phase while running” which “results in an unbalanced input signal” to a three-phase inverter.

	Regarding claim 14, Schartner in view of Ohashi, Kono and Pankau discloses
further comprising a power inverter (Schartner: Inverter Circuit; Fig. 2) configured to convert the DC power (Schartner: output from “rectifier”; Fig. 2) at the DC power bus (Schartner: its associated bus from “its associated bus capacitor”; P56:9, Fig. 2 showing “Direct Current Power Bus (DCPB)” after the Rectifier; Fig. 2) to output power, wherein the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to limit (Schartner: power down a power circuit in a desired manner; P122:9-10) one of the output current (Schartner: I_OUT; Fig. 2) or duty cycle of the power inverter in response to detecting that a single-phase AC power source (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 2) is coupled to the input (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2).

	The advantage of using Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz is not only to 
“provide constant, non-time varying electric power transfer” (C1:26-27), have zero neutral current (C1:31) and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device” (C2:1-3), but also to avoid “ a loss of phase while running” which “results in an unbalanced input signal” (C2:10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner with Pankau by replacing Schartner’s processor with Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz in order not only to “provide constant, non-time varying electric power transfer”, have zero neutral current and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device”, but also to detect and avoid “ a loss of phase while running” which “results in an unbalanced input signal” to a three-phase inverter.

	Regarding claim 15, Schartner in view of Ohashi, Kono and Pankau discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to signal an alarm (Schartner: a module for providing various self checks to assure proper operation; P60:7-8, it is not clear audio alarm, graphical alarm, a lighting alarm, or symbolic alarm) in response to detecting that a single-phase AC power source (Pankau: DC voltage ripple substantially similar to 120 Hz; C12:19-21 which means 60 Hz AC input, wherein 60 Hz single-phase AC power has 120Hz positive ripple frequency after rectification) is coupled to the input (Pankau: Three-phase AC input from “Three-phase AC input voltage 202”; P6:12).

	The advantage of using Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz is not only to 
“provide constant, non-time varying electric power transfer” (C1:26-27), have zero neutral current (C1:31) and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device” (C2:1-3), but also to avoid “ a loss of phase while running” which “results in an unbalanced input signal” (C2:10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner with Pankau by replacing Schartner’s processor with Pankau’s processor in Fig.3 detecting the frequencies of the DC voltage ripple substantially similar to 120 Hz and DC voltage ripple having a frequency of 360 Hz in order not only to “provide constant, non-time varying electric power transfer”, have zero neutral current and avoid “running a device under single-phase conditions for higher than rated loads resulting in thermal overload of the device”, but also to detect and avoid “ a loss of phase while running” which “results in an unbalanced input signal” to a three-phase inverter.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schartner (US 2015/0053660) in view of Ohashi (US 2009/0129122), Kono (US 2010/0308649) and Pankau (US 7,480,124)as applied to claim 10 above, and further in view of Schwartz (US 2002/0075709).

	Regarding claim 11, Schartner in view of Ohashi, Kono and Pankau discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to:

detect the monitored leg (Schartner: the neutral conductor line and one conductor line of the three phase-lines of “AC Line Voltage”; Fig. 2) of the AC power (Schartner: AC Line Voltage; Fig.  [in view of] Kono: AC power; P39:5, Fig. 2) received at the input (Schartner: “AC-LVIT” of the “Rectifier”; Fig. 2); and

for each sampled pair (Kono: predetermined sampling time-points (three points here); P43:2-3) of voltage measurements (Kono: voltage measurement values at predetermined sampling time-points (three points here); P43:2-3), sample the first measured voltage (Kono: the first voltage of the “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) a second period (Kono: the second time-point of the “predetermined sampling time-points (three points here)”; P43:2-3) of time (Kono: discrete time; P42:1)  after detecting a corresponding one of 

	Schartner discloses “the monitored leg” as mapped above, but Schartner in view of Ohashi, Kono and Pankau is silent regarding
zero-crossings of the monitored leg
the zero-crossings.

	However, Schwartz discloses, in the technically analogous field for “Freewheeling Current Conduction in Welding Power Supply” (title, Figs.3, 5

    PNG
    media_image6.png
    242
    492
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    812
    585
    media_image7.png
    Greyscale
)
zero-crossings (the zero crossings of the input power signal; P35:8-9, Fig. 5) of at least one leg (SCR’s 46 & 52 fired to pass welding current on one half cycle; Fig. 5, Strategy A)

detecting a zero-crossing (the zero crossings of the input power signal; P35:8-9, Fig. 5)

	The advantage of using Schwartz’ zero-crossing is “to shape and time the welding power based upon the operator-selected inputs” as taught in the background of invention.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aimi (US-20090127242).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761